                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMELIA SALDANA, et al.,                            Case No. 3:19-cv-00039-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     AFFINIA DEFAULT SERVICES LLC, et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that plaintiff Amelia Saldana (“Saldana”) failed to appear at the

                                  14   scheduled ADR teleconference. Dkt. No. 26 at 4-5. Plaintiff also did not participate in a joint

                                  15   case management statement as required by Civil Local Rule 16-9(a). There is a lack of clarity as

                                  16   to plaintiff’s represented status given a filing by an attorney, Tony Cara, indicating he was

                                  17   retained “for sole purposes [sic] of replying to the Motion to Dismiss,” Dkt. No. 29 at 2, and who

                                  18   is no longer counsel of record in this case, Dkt. No. 32.

                                  19          Whether represented by a lawyer or acting pro se, litigants are held to the same standards

                                  20   with respect to making appearances and adhering to the rules. Saldana is ordered to show cause in

                                  21   writing by April 3, 2020, why this case should not be dismissed for failure to prosecute pursuant

                                  22   to Federal Rule of Civil Procedure 41(b). She must also clarify whether she is represented by

                                  23   counsel. Any remaining pretrial and trial dates are vacated pending further order of the Court.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 13, 2020

                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
